DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Application filed 12/09/2020. 
3. Please note claims 1-14 are pending and claims 1, and 8 are independent.
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on 01/27/2021 were submitted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Parent 10885021.  Although the conflicting are not patentably distinct from each other because since the claim of the Parent 10885021 contains the very elements of the claims of the 
Listed below, by example, is the comparison and rejection of claims 1-14 of the instant application to claims 1-20 of the U.S. Patent 10885021. 
Please note the listing makes comparison of all claims between the instant application and the Patent.

Instant Application claims 1-14
Patent 10885021 claims 1-20
1. A system comprising: 




one or more non-transitory computer storage mediums configured to at least store persisted user generated computer-executable instructions and computer-executable instructions; and 

one or more computer hardware processors in communication with the one or more non-transitory computer storage mediums, the one or more computer hardware processors configured to execute the computer-executable instructions to at least: 




receive, from a graphical user interface, first user generated computer-executable instructions comprising a resource identifier; 
in response to receiving the first user generated computer-executable instructions, access and cause a first 
after causing the first presentation, receive, from the graphical user interface, second user generated computer-executable instructions; 





















in response to receiving the second user generated computer-executable instructions, generate an output by performing an operation on the data set such that the output is different than the data set; 
cause a second presentation in the graphical user interface of at least a portion of the output, wherein the at least the portion of the data set and the at least a 

receive, from the graphical user interface, third user generated computer-executable instructions; and 
in response to receiving the third user generated computer-executable instructions, apply the third user generated computer-executable instructions, wherein applying the third user generated computer-executable instructions further comprises: 
publishing the first user generated computer-executable instructions and the second user generated computer-executable instructions as a service.


2. The system of claim 1, wherein the 
execute the service to dynamically access and process data.

3. The system of claim 2, wherein the one or more computer hardware processors are further configured to:
in response to executing the service, generate an updated output by: accessing an updated data set associated with the resource identifier; and performing the operation on the updated data set.

4. The system of claim 1, wherein the first user generated computer-executable instructions is stored as a first block and the second user generated computer-executable instructions is stored as a second 

5. The system of claim 1, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by a plurality of users.

6. The system of claim 1, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by one or more users based at least in part on preconfigured user access restrictions.

7. The system of claim 1, wherein the one or more computer hardware processors 
assign a reference variable to the output; 
receive fourth user generated computer-executable instructions comprising the reference variable; and 
in response to receiving the fourth user generated computer-executable instructions, apply the fourth user generated computer-executable instructions, wherein applying the fourth user generated computer-executable instructions further comprises: 
determining a second operation; 
performing the second operation on the output identified by the reference variable; 
generating a second output from the second operation, wherein the second 
causing presentation, in the graphical user interface, of at least a portion of the second output.




























































































8. A method comprising: 
receiving, from a graphical user interface, first user generated computer-executable instructions comprising a resource identifier associated with a data set; 
receiving, from the graphical user interface, second user generated computer-executable instructions; 

in response to receiving the second user generated computer-executable instructions, generating an output by performing an operation on the data set such that the output is different than the data set; 







causing a first presentation in the graphical user interface of at least a portion of the data set and at least a portion of the output; 





receiving, from the graphical user interface, third user generated computer-executable instructions; and 
in response to receiving the third user generated computer-executable 

















publishing the first user generated computer-executable instructions and the second user generated computer-executable instructions as a service.










































9. The method of claim 8, further comprising: executing the service to dynamically access and process data.









10. The method of claim 9, further comprising: 
in response to executing the service, generating an updated output by: 
accessing an updated data set associated with the resource identifier; and 
performing the operation on the updated data set.

11. The method of claim 8, wherein the first user generated computer-executable instructions is stored as a first block and the second user generated computer-executable instructions is stored as a second block.

12. The method of claim 8, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by a plurality of users.

13. The method of claim 8, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by one or more users based at least in part on preconfigured user access restrictions.

14. The method of claim 8, further comprising: 
assigning a reference variable to the 





in response to receiving a fourth user generated computer-executable instructions comprising the reference variable, applying the fourth user generated computer-executable instructions, wherein applying the fourth user generated computer-executable instructions further comprises: 

determining a second operation; performing the second operation on the output identified by the reference variable; 




generating a second output from the second operation, wherein the second output is different from the output; and 

causing a second presentation, in the graphical user interface, of at least a portion of the second output.


a data pipeline system, wherein the data pipeline system is configured to perform data transformations to generate a plurality of data sets; 
one or more non-transitory computer storage mediums configured to at least store persisted user generated computer-executable instructions and computer-executable 
one or more computer hardware processors in communication with the one or more non-transitory computer storage mediums, the one or more computer hardware processors configured to execute the computer-executable instructions to at least: 
cause presentation of a graphical user interface configured to receive user generated computer-executable instructions; 
receive, from the graphical user interface, first user generated computer-executable instructions comprising a resource identifier; 
in response to receiving the first user generated computer-executable instructions, retrieve, from the data 
after causing the first presentation, receive, from the graphical user interface, second user generated computer-executable instructions; 
in response to receiving the second user generated computer-executable instructions, apply the second user generated computer-executable instructions, wherein applying the second user generated computer-executable instructions further comprises: 

performing the determined operation on the data set; and 
generating output from the operation, wherein the output is different from the data set; 






cause a second presentation in the graphical user interface, wherein the second presentation includes at least a portion of the output, wherein the first 









store, in the one or more non-transitory computer storage mediums, the first user generated computer-executable instructions and the second user generated computer-executable instructions.
6. The system of claim 5, wherein 
execute the service to dynamically retrieve and process data.










2. The system of claim 1, wherein the first user generated computer-executable instructions is stored as a first block and the second user generated computer-executable 

3. The system of claim 1, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by a plurality of users.

4. The system of claim 1, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible to one or more users based at least in part on preconfigured user access restrictions.
5. The system of claim 1, wherein the one or more computer hardware 


receive, from the graphical user interface, third user generated computer-executable instructions; and 
in response to receiving the third user generated computer-executable instructions, apply the third user generated computer-executable instructions, wherein applying the third user generated computer-executable instructions further comprises: 

publishing the second user generated computer-executable instructions as a service.



retrieving, from the one or more non-transitory computer storage mediums, at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions; and 
applying at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions a second time.
8. The system of claim 1, wherein the one or more computer hardware processors are further configured to: 

receive fourth user generated computer-executable instructions comprising the reference variable; and 
in response to receiving the fourth user generated computer-executable instructions, apply the fourth user generated computer-executable instructions, wherein applying the fourth user generated computer-executable instructions further comprises: 
determining, based at least on the fourth user generated computer-executable instructions, a second operation; 

generating second output from the second operation, wherein the second output is different from the output; and 
causing a third presentation, in the graphical user interface, of the second output, wherein the first presentation, the second presentation, and the third presentation are displayed on the graphical user interface.
9. The system of claim 1, wherein the one or more computer hardware processors are further configured to: 
after causing the second presentation, receive, from the graphical user interface, a request to generate a 
execute the first user generated computer-executable instructions and the second user generated computer-executable instructions; 
generate updated output from the execution of the service, wherein the updated output includes up-to-date information from the data pipeline system that is different from the output; and 
cause a third presentation in the graphical user interface, wherein the 
store, in the one or more non-transitory computer storage mediums, the published service.
10. The system of claim 9, wherein underlying computer-executable instructions associated with the service are not viewable, accessible, or editable, and wherein the underlying computer-executable instructions include at least the first user generated computer-executable instructions and the second user generated computer-executable instructions.
11. The system of claim 1, wherein the graphical user interface displays the first presentation while receiving second user generated computer-executable 
12. A method comprising: 
causing presentation of a graphical user interface configured to receive user generated computer-executable instructions; 

receiving, from the graphical user interface, first user generated computer-executable instructions comprising a resource identifier; 
in response to receiving the first user generated computer-executable instructions, 



retrieving, from a data pipeline system, a data set from the plurality of 
causing a first presentation in the graphical user interface, wherein the first presentation includes at least a portion of the data set; 
after causing the first presentation, receiving, from the graphical user interface, second user generated computer-executable instructions; 



in response to receiving the second user generated computer-
determining, based on automated analysis of the second user generated computer-executable instructions, an operation; 
performing the determined operation on the data set; and 
generating output from the operation, wherein the output is different from the data set; 
causing a second presentation in the graphical user interface, wherein the second presentation includes at least a portion of the output wherein the first 
storing, the first user generated computer-executable instructions and the second user generated computer-executable instructions, wherein the method is performed by one or more computer hardware processors.
13. The method of claim 12, wherein the first user generated computer-executable instructions is stored as a first block and the second user generated computer-executable instructions is stored as a second block.
14. The method of claim 12, wherein at least one of the first user generated computer-executable instructions or the second user 
15. The method of claim 12, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible to one or more users based at least in part on preconfigured user access restrictions.
16. The method of claim 12, further comprising: 
receiving, from the graphical user interface, third user generated computer-executable instructions; and 
in response to receiving the third user generated computer-executable instructions, applying the third user 
17. The method of claim 16, further comprising: executing the service to dynamically retrieve and process data.



18. The method of claim 17, wherein executing the service to dynamically retrieve and process data further comprises: 
 retrieving at least one of the first 































19. The method of claim 12, further comprising: 
assigning, a reference variable to 
receiving fourth user generated computer-executable instructions comprising the reference variable; and 
in response to receiving the fourth user generated computer-executable instructions, applying the fourth user generated computer-executable instructions, wherein applying the fourth user generated computer-executable instructions further comprises: 
determining, based at least on the fourth user generated computer-executable instructions, a second operation; 
performing the second operation 
generating second output from the second operation, wherein the second output is different from the output; and 
causing a third presentation, in the graphical user interface, of the second output, wherein the first presentation, the second presentation, and the third presentation are displayed on the graphical user interface.
20. The method of claim 12, wherein the graphical user interface displays the first presentation while receiving second user generated computer-executable instructions.


Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.1. Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
JOHNSTON: “SYSTEM AND METHOD FOR AN ITERATIVE DISAMBIGUATION INTERFACE”, (U.S. Patent Application Publication US 20150088920 A1, filed 2014-12-03 and published 2015-03-26)

As per claim 8, JOHNSTON teaches a method comprising: 
receiving, from a graphical user interface, first user generated computer-executable instructions comprising a resource identifier associated with a data set (See Fig. 7, [0046] and [0049], the client builds a URL expressing a database query as a multimodal client that combines a full HTML browser 706 with an audio capture and streaming component 708, and a GPS component 710 which provides access to geolocation and device orientation. Communication between the HTML browser 706 and the Audio 708 and GPS components 710 can be established through HTTP access to a set of dedicated URL types (e.g. `watson://start asr . . . ‘. Here the URL string is the first user generated computer-executable instructions and the resource identifier. An URL 
receiving, from the graphical user interface, second user generated computer-executable instructions (See [0048], two sisters are trying to locate a particular movie together. Each sister enters information on her own mobile device and the system 100 updates the query and/or the search results simultaneously on both phones. Here the two sisters teaches a first and a second user, respectively); 
in response to receiving the second user generated computer-executable instructions, generating an output by performing an operation on the data set such that the output is different than the data set (See [0039]-[0040], the system receives the search query from users collaboratively interact with each other and the system provides multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes. Here the iteratively, collaborative and interactive querying users are provided with updated query results, the interacting query teaches user generated instructions and the updated results teaches different results as output to the queries or the searches operations performed);  
causing a first presentation in the graphical user interface of at least a portion of the data set and at least a portion of the output (See [0039]-[0040], the system receives 
receiving, from the graphical user interface, third user generated computer-executable instructions (See [0039]-[0040], the system receives the search query from users collaboratively interact with each other and the system provides multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes. Here the updated query results from iteratively, collaborative and interactive querying users teaches a third user participating the query, the third user generated computer-executable instructions); and 
in response to receiving the third user generated computer-executable instructions, applying the third user generated computer-executable instructions (See [0039]-[0040], the system receives the search query from users collaboratively interact with each other and the system provides multimodal input to change search attributes via their own individual devices and receive from the system updated search results at 
wherein applying the third user generated computer-executable instructions further comprises: 
publishing the first user generated computer-executable instructions and the second user generated computer-executable instructions as a service (See [0040] and [0053], the users collaboratively interact with each other and the system to provide multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes; and allowing specification in the query of the format of the results to be returned, and the server returns results as an XML document containing a number of records. These XML results are then manipulated in the client JavaScript code in order to dynamically create HTML content for display lists of results or details regarding items the user searches for. A change of query attributes from multiple users teaches publishing queries among users).

As per claim 9, JOHNSTON teaches the method of claim 8, further comprising: executing the service to dynamically access and process data (See [0040], [0046] and 

As per claim 10, JOHNSTON teaches the method of claim 9, further comprising: 
in response to executing the service, generating an updated output by: 
accessing an updated data set associated with the resource identifier (See [0038], the search results can include a link to additional information related to the search results. The additional information can be a video presentation, audio file, multimedia stream or other resource. If the search results are laptops, the additional information can be a link to purchase the laptop, visit the technical support site for that model of the laptop); and 
performing the operation on the updated data set (See [0039], the user can then select one or more items in the search results to obtain additional details).

As per claim 11, JOHNSTON teaches the method of claim 8, wherein the first user generated computer-executable instructions is stored as a first block and the second user generated computer-executable instructions is stored as a second block (See [0031]-[0040] and [0053], the drives and the associated computer readable storage media provide nonvolatile storage of computer readable instructions, data structures, program modules and other data for the computing device; the users collaboratively interact with each other and the system to provide multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes; and allowing specification in the query of the format of the results to be returned, and the server returns results as an XML document containing a number of records. These XML results are then manipulated in the client JavaScript code in order to dynamically create HTML content for display lists of results or details regarding items the user searches for. A change of query attributes from multiple users teaches publishing queries among users).

As per claim 12, JOHNSTON teaches the method of claim 8, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by a plurality of users (See [0040] and [0053], the users collaboratively interact with each other and the system to provide multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes; and allowing specification in the query of the format of the results to be returned, and the server returns results as an XML document containing a number of records. These XML results are then manipulated in the client JavaScript code in order to dynamically create HTML content for display lists of results or details regarding items the user searches for. A change of query attributes from multiple users teaches publishing queries among users).

As per claim 13, JOHNSTON teaches the method of claim 8, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by one or more users based at least in part on preconfigured user access restrictions (See [0049], the multimodal client can be a native application running on a computing device, such as the iPhone which combines a full HTML browser 706 with an audio capture and streaming 

As per claim 14, JOHNSTON teaches the method of claim 8, further comprising: 
assigning a reference variable to the output (See [0046] and [0048], the database server returns an XML document as a search result containing details of matching items which are used by the client code to build an html list of results which is dynamically inserted into the results view; and the system 100 can provide an index to the searches and corresponding results for later review. Here the dynamically inserted lists of search result  or the index to search results teaches a reference to the results, being interpreted a variable); and 
in response to receiving a fourth user generated computer-executable instructions comprising the reference variable, applying the fourth user generated computer-executable instructions (See [0040] and [0053], the users collaboratively interact with each other and the system to provide multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed 
wherein applying the fourth user generated computer-executable instructions further comprises: 
determining a second operation (See [0039]-[0040], the system receives the search query from users collaboratively interact with each other and the system provides multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes. Here the iteratively, collaborative and interactive querying users are provided with updated query results, the interacting query teaches user generated instructions and the updated results teaches different results as output to the queries or the searches operations performed by multiple users, including a fourth); 
performing the second operation on the output identified by the reference variable (See [0039]-[0040], the system receives the search query from users collaboratively interact with each other and the system provides multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes. Here the iteratively, collaborative and interactive querying users are provided with updated query results, the interacting query teaches 
generating a second output from the second operation (See [0039]-[0040], the system receives the search query from users collaboratively interact with each other and the system provides multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes. Here the iteratively, collaborative and interactive querying users are provided with updated query results, the interacting query teaches user generated instructions and the updated results teaches different results as output to the queries or the searches operations performed by multiple users, including a fourth), 
wherein the second output is different from the output (See [0039]-[0040], the system receives the search query from users collaboratively interact with each other and the system provides multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes. Here the iteratively, collaborative and interactive querying users are provided with updated query results, the interacting query teaches user generated instructions and the 
causing a second presentation, in the graphical user interface, of at least a portion of the second output (See [0039]-[0040] and [0053], the users collaboratively interact with each other and the system to provide multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes; and allowing specification in the query of the format of the results to be returned, and the server returns results as an XML document containing a number of records. These XML results are then manipulated in the client JavaScript code in order to dynamically create HTML content for display lists of results or details regarding items the user searches for. A change of query attributes from multiple users teaches publishing queries among users. Here the iteratively, collaborative and interactive querying users are provided with updated query results, the interacting query teaches user generated instructions and the updated results teaches different results as output to the queries or the searches additional second operations performed).

As per claims 1-7, the claims recite a system comprising one or more non-transitory computer storage mediums configured to at least store persisted user generated computer-executable instructions and computer-executable instructions (See 
Therefore claims 1-7 are rejected along the same rationale that rejected claims 8-14, respectively.
References
7.1. The prior art made of record: 
   F. U.S. Patent Application Publication US-20150088920-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
   A. U.S. Patent Application Publication US-20150106858-A1.
   B. U.S. Patent Application Publication US-20110055250-A1.
   C. U.S. Patent Application Publication US-20190050445-A1.
   D. U.S. Patent Application Publication US-20150178007-A1.
   E. U.S. Patent Application Publication US-20190180040-A1.
G. U.S. Patent Application Publication US-20160035005-A1.
Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
12.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
13. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
February 15, 2022